Exhibit 10.1
EXECUTION COPY
TENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS TENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Tenth
Amendment”), dated as of April __, 2010, by and among TRICO MARINE SERVICES,
INC., a Delaware corporation (the “Borrower”), TRICO MARINE ASSETS INC., a
Delaware corporation (“Trico Assets”), as a Guarantor, and TRICO MARINE
OPERATORS, INC., a Louisiana corporation (“Trico Operators”), as a Guarantor,
the Lenders party hereto (each, a “Lender” and, collectively, the “Lenders”) and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such
capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
WITNESSETH:
WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from time to
time party thereto, and the Administrative Agent are parties to an Amended and
Restated Credit Agreement, dated as of August 29, 2008, and amended by (i) the
First Amendment to Credit Agreement, dated as of March 10, 2009, (ii) the Second
Amendment to Credit Agreement dated as of May 8, 2009, (iii) the Third Amendment
to Credit Agreement dated as of May 14, 2009, (iv) the Fourth Amendment and
Consent to Credit Agreement dated as of July 31, 2009, (v) the Fifth Amendment
to Credit Agreement dated as of August 5, 2009, (vi) the Sixth Amendment to
Credit Agreement dated as of October 30, 2009, (vii) the Seventh Amendment to
Credit Agreement dated as of December 22, 2009, (viii) the Eighth Amendment to
Credit Agreement dated as of January 15, 2010 and (ix) the Ninth Amendment to
Credit Agreement dated as of March 15, 2010 (the “Credit Agreement”); and
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto wish to amend certain provisions of the Credit Agreement as herein
provided;
NOW, THEREFORE, it is agreed;
A. Amendment to the Credit Agreement
1. Section 4.03(f) of the Credit Agreement is hereby amended by inserting the
following new sentence at the end thereof:
“Notwithstanding the foregoing and, other than Section 4.03(h or any other
provision contained in any Credit Document to the contrary), no reduction to the
Total Commitment shall be required as a result of the sale of the M/V Northern
Challenger, the M/V Northern Clipper or the M/V Northern Corona.”.
2. Section 5.02(a) of the Credit Agreement is hereby amended by deleting the
period (“.”) appearing at the end of the penultimate sentence of such Section
and inserting the following proviso in lieu thereof:
“provided, however, that any Net Cash Proceeds from the sale of the M/V Northern
Corona used to cash collateralize Letters of Credit shall be returned to the
Borrower on

 

 



--------------------------------------------------------------------------------



 



April 19, 2010 so long as, immediately after giving effect thereto, no Event of
Default exists and the sum of (I) the aggregate outstanding principal amount of
all Revolving Loans and (II) aggregate amount of all Letter of Credit
Outstandings does not exceed the Total Available Commitment at such time.”.
3. Section 8.05(e) of the Credit Agreement is hereby amended by deleting the
text “September 30, 2007” and inserting the text “December 31, 2009” in lieu
thereof.
B. Miscellaneous Provisions
1. In order to induce the Lenders to enter into this Tenth Amendment, the
Borrower hereby represents and warrants that (i) no Default or Event of Default
exists as of the Tenth Amendment Effective Date (as defined herein) before or
after giving effect to this Tenth Amendment and (ii) all of the representations
and warranties contained in the Credit Agreement or the other Credit Documents
are true and correct in all material respects on the Tenth Amendment Effective
Date both before and after giving effect to this Tenth Amendment, with the same
effect as though such representations and warranties had been made on and as of
the Tenth Amendment Effective Date (it being understood that any representation
or warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).
2. This Tenth Amendment is limited as specified and shall not constitute an
amendment, modification, acceptance or Tenth Amendment of any other provision of
the Credit Agreement or any other Credit Document.
3. This Tenth Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
4. THIS TENTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
5. This Tenth Amendment shall become effective on the date (the “Tenth Amendment
Effective Date”) when the Borrower, the Guarantors and the Required Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) the same to White & Case LLP, 1155 Avenue of the
Americas, New York, NY 10036; Attention: May Yip-Daniels (facsimile number:
212-354-8113 / email: myip@whitecase.com).
6. From and after the Tenth Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.
* * *

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Tenth Amendment to be duly
executed and delivered as of the date first above written.

            TRICO MARINE SERVICES, INC.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   SVP,
CFO, CAO        TRICO MARINE ASSETS INC.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   SVP,
CFO, CAO        TRICO MARINE OPERATORS, INC.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   SVP,
CFO, CAO     

Signature Page to Trico $50mm CA Tenth Amendment

 

 



--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Colleen Durkin         Name:  
Colleen Durkin        Title:   First Vice President     

Signature Page to Trico $50mm CA Tenth Amendment

 

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE TENTH AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE
ASSETS INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH,
   as a Lender
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Colleen Durkin         Name:  
Colleen Durkin        Title:   First Vice President     

Signature Page to Trico $50mm CA Tenth Amendment

 

 